EXHIBIT 10.01

 

SECOND AMENDMENT OF

EMPLOYMENT AGREEMENT OF HERBERT F. IMHOFF, JR.

This Second Amendment of Employment Agreement (the “Second Amendment”) is made
and entered into by and between Herbert F. Imhoff, Jr. (the “Executive”) and
General Employment Enterprises, Inc., an Illinois Corporation (the “Company”)
(collectively, the “Parties”).

WHEREAS, the Parties entered into an Employment Agreement effective as of August
1, 2001 (the “Agreement”); and

WHEREAS, the Parties previously have amended the Agreement and now consider it
desirable to further amend the terms and conditions of the Agreement by this
Second Amendment;

NOW, THEREFORE, in accordance with Section 13 of the Agreement and in
consideration of the mutual promises herein made, the sufficiency of which are
expressly acknowledged, the Parties hereby agree that the Agreement shall be
amended, effective January 1, 2009, in the following particulars:

1.             The following sentence is hereby added to Section 3(a) of the
Agreement, as the fifth sentence thereof:

 

“Notwithstanding the terms of this Section 3(a), from January 1, 2009 through
December 31, 2009 (the ‘Reduced Period’) the Company shall pay Executive an
annualized rate of Three Hundred Fifty Thousand Dollars ($350,000) less tax and
related withholdings; provided that, for all purposes of this Agreement,
including, but not limited to, Section 2(b) relating to Termination, Section
3(b) relating to Performance Bonus, and Sections 4(a) through (d) relating to
Vacation, Welfare Benefits, Supplemental Benefits, and Perquisites, the term
‘Base Salary’ shall continue to mean the Executive’s base salary at the
annualized rate of Four Hundred Fifty Thousand Dollars ($450,000), less tax and
related withholdings; provided further that, if Executive’s employment is
terminated or the Company experiences a ‘Change in Control’ (as defined in
Section 4(c) of this Agreement) during the Reduced Period, the Executive’s
annualized rate shall automatically revert to Four Hundred Fifty Thousand
Dollars ($450,000) for all purposes of this Agreement.”

 

2.            The following two sentences are hereby added to the end of the
first paragraph of Section 4(c) of the Agreement:

 

“Notwithstanding the previous sentence, the Company shall not be required to
make contributions to the Rabbi trust during the Reduced

 

--------------------------------------------------------------------------------

Period. The Company’s obligation to make contributions to the Rabbi trust in the
amount, time and form specified in the first sentence of this Section 4(c) shall
immediately resume upon the termination of the Reduced Period. In the event of
the Executive’s separation from service with the Company or a ‘Change in
Control’ of the Company, the Company shall pay the Executive’s SERP benefits in
accordance with the terms of the SERP.”

 

3.            The second paragraph of Section 4(c) of the Agreement is hereby
deleted in its entirety and replaced with the following new second paragraph:

 

“For purposes of this Agreement, a ‘Change in Control’ shall be deemed to have
occurred if any of the following events occurs, but only to the extent such
event constitutes a ‘change in control event’ as that term is defined for
purposes of Code Section 409A: (a) any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934),
other than the Executive, the Company, a majority-owned subsidiary of the
Company or any of its subsidiaries, or an employee benefit plan or related trust
sponsored or maintained by the Company, (a ‘Person’) acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or persons) ownership of stock of the Company possessing thirty
percent (30%) or more of the total voting power of the Company’s stock, but only
if such person or group is not considered to effectively control the Company
(within the meaning of Section 1.409A-3(i)(5)(vi) of the Treasury Regulations)
prior to such acquisition; (b) a majority of members of the Board of Directors
of the Company is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors of the Company before the date of the appointment or
election; (c) a Person acquires ownership of stock of the Company that, together
with stock held by such Person, constitutes more than fifty percent (50%) of the
total voting power of the stock of the Company, but only if such Person was not
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company prior to such acquisition; or (d) any Person acquires (or
has acquired during the twelve-month period ending on the date of the most
recent acquisition by such Person) assets from the Company that have a total
gross fair market value (determined without regard to any liabilities associated
with such assets) equal to or more than forty percent (40%) of the total gross
fair market value of all of the assets of the Company (determined without regard
to any liabilities associated with such assets) immediately before such
acquisition or acquisitions, except where the assets are transferred to (i) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock, (ii) an entity, fifty percent (50%) or more of
the total value or

 

 

Page 2

 



 

--------------------------------------------------------------------------------

voting power of which is owned, directly or indirectly, by the Company
immediately after the asset transfer, (iii) a Person that owns, directly or
indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company immediately after the asset transfer,
or (iv) an entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in (iii),
above, immediately after the asset transfer.”

 

4.             The following new Sections 19(d) and 19(e) are hereby added to
Section 19 of the Agreement:

 

“(d)     Each payment under this Agreement or any Company benefit plan is
intended to be treated as one of a series of separate payments for purposes of
Code Section 409A and Treasury Regulation Section 1.409A-2(b)(2)(iii) (or any
similar or successor provisions).

 

(e)       For purposes of this Agreement, the Executive’s employment is
terminated when the Executive experiences a ‘separation from service’ within the
meaning of Code Section 409A.”

 

5.           The Parties agree that the changes made by this Second Amendment
shall not constitute a waiver of the Executive's right to terminate employment
for Good Reason and receive severance under Section 2 of the Agreement for any
changes or reductions other than those explicitly agreed to herein.

 

* * * *

IN WITNESS WHEREOF, the parties have executed this Second Amendment on this 27th
day of January 2009.

 

GENERAL EMPLOYMENT ENTERPRISES, INC.

EXECUTIVE

 

 

By:

/s/ Sheldon Brottman

/s/ Herbert F. Imhoff, Jr.

 

Sheldon Brottman

Herbert F. Imhoff, Jr.

Chairman of the Compensation Committee

and member of the Board of Directors

 

 

 

Page 3

 



 

 